835 F.2d 879
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Orville SNYDER, Petitioner-Appellant,v.Mike FLINTOFT, Respondent-Appellee.
No. 87-1272.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1987.

Before BOYCE F. MARTIN, Jr., MILBURN, and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This pro se Michigan state prisoner appeals the district court's denial of his petition seeking a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  He now moves this court for bond pending appeal, and this case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon pleas of nolo contendere to breaking and entering and guilty to second felony offender, and in accordance with his plea-bargain agreement, the petitioner was sentenced to eight to fifteen years imprisonment.  As grounds for habeas relief, the petitioner asserted his convictions were invalid because the trial court had considered his prior misdemeanor convictions.  The district court, noting that no challenge to the convictions had ever been presented to the state courts, construed the petition as a challenge to the propriety of the sentence.  Upon finding the petitioner's assertions meritless and any error with regard to the trial court's consideration of the prior misdemeanors harmless, Chapman v. California, 386 U.S. 18, 24 (1967), the district court dismissed the petition.


3
Upon review, we conclude the district court properly held that consideration of the misdemeanor convictions did not affect petitioner's sentence.  Furthermore, petitioner's assertions with regard to his convictions are meritless.  Petitioner pled guilty to one charge and, as a matter of form, nolo contendere to the other.  Based thereon, the alleged prior misdemeanors did not contribute to the present convictions.


4
Accordingly, the petitioner's Motion for Bond Pending Appeal is hereby denied and the judgment dismissing this habeas petition is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.